Exhibit 10.1

 

TRACON Pharmaceuticals, Inc.

Non-Employee Director Compensation Policy

 

Each member of the Board of Directors (the “Board”) who is not also serving as
an employee of TRACON Pharmaceuticals, Inc. (the “Company”) or any of its
subsidiaries (each such member, a “Non-Employee Director”) will receive the
compensation described in this Non-Employee Director Compensation Policy (the
“Director Compensation Policy”) for his or her Board service following the
closing of the initial public offering of the Company’s common stock (the
“IPO”).

The Director Compensation Policy will be effective upon the execution of the
underwriting agreement in connection with the IPO (the “Effective Date”). The
Director Compensation Policy may be amended at any time in the sole discretion
of the Board or the Compensation Committee of the Board.

 

A Non-Employee Director may decline all or any portion of his or her
compensation by giving notice to the Company prior to the date cash is to be
paid or equity awards are to be granted, as the case may be. 

 

Annual Cash Compensation

Commencing at the beginning of the first calendar quarter following the
Effective Date, each Non-Employee Director will receive the cash compensation
set forth below for service on the Board.  The annual cash compensation amounts
will be payable in equal quarterly installments, in arrears following the end of
each quarter in which the service occurred, pro-rated for any partial months of
service.  All annual cash fees are vested upon payment. 

 

1.



Annual Board Service Retainer:  

a.All Eligible Directors: $35,000

b.Chairman/Lead Independent Director (as applicable): $60,000 (in lieu of above)

 

2.



Annual Committee Member Service Retainer:

a.Member of the Audit Committee: $7,500

b.Member of the Compensation Committee: $5,000

c.Member of the Nominating and Corporate Governance Committee: $3,750

 

3.



Annual Committee Chair Service Retainer (in lieu of Committee Member Service
Retainer):

a.Chairman of the Audit Committee: $15,000

b.Chairman of the Compensation Committee: $10,000

c.Chairman of the Nominating and Corporate Governance Committee: $7,500

 

Equity Compensation

Equity awards will be granted under the Company’s 2015 Equity Incentive Plan or
any successor equity incentive plan (the “Plan”).  All stock options granted
under this policy will be



1

--------------------------------------------------------------------------------

 

Nonqualified Stock Options (as defined in the Plan), with a term of ten years
from the date of grant and an exercise price per share equal to 100% of the Fair
Market Value (as defined in the Plan) of the underlying common stock of the
Company on the date of grant. 

(a) Automatic Equity Grants. 

(i) Initial Grant for New Directors.  Without any further action of the Board,
on the date of the Non-Employee Director’s initial election to the Board (or, if
such date is not a market trading day, the first market trading day thereafter),
 the Non-Employee Director will automatically be granted a Nonstatutory Stock
Option to purchase 25,000 shares of common stock (the “Initial Grant”).  Each
Initial Grant will vest in a series of 3  successive equal annual installments
over the 3-year period measured from the date of grant. 

(ii) Annual Grant.  Without any further action of the Board, at the close of
business on the date of each annual  meeting of the Company’s
stockholders following the IPO, each person who is then a Non-Employee Director
will automatically be granted a Nonstatutory Stock Option to purchase 15,000
shares of common stock (the “Annual Grant”).  Each Annual Grant will vest in
full on the earlier of one-year anniversary of date of grant, or the date of the
next annual meeting of the Company’s stockholders.

(b) Vesting; Change in Control.  All vesting is subject to the Non-Employee
Director’s “Continuous Service” (as defined in the Plan) on each applicable
vesting date.  Notwithstanding the foregoing vesting schedules, for each
Non-Employee Director who remains in Continuous Service with the Company until
immediately prior to the closing of a “Change in Control” (as defined in the
Plan), the shares subject to his or her then-outstanding equity awards that were
granted pursuant to this policy will become fully vested immediately prior to
the closing of such Change in Control.

(c) Remaining Terms.  The remaining terms and conditions of each stock option,
including transferability, will be as set forth in the Company’s standard Option
Agreement, in the form adopted from time to time by the Board.

Expenses

 

The Company will reimburse Non-Employee Director for ordinary, necessary and
reasonable out-of-pocket travel expenses to cover in-person attendance at and
participation in Board and committee meetings;  provided, that the Non-Employee
Director timely submit to the Company appropriate documentation substantiating
such expenses in accordance with the Company’s travel and expense policy, as in
effect from time to time.

 

 



2

--------------------------------------------------------------------------------